                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMIEL JOHNSON                                  :      CIVIL ACTION
                                                :
               v.                               :
                                                :
JOHN E. WETZEL, BRIAN V. COLEMAN, :
KATHLEEN KANE and R. SETH WILLIAMS :                   NO. 14-6755

                                           ORDER

      NOW, this 3rd day of June, 2019, upon consideration of the Petition for Relief from

a Conviction or Sentence by a Person in State Custody (Document No. 12), the

respondents’ Response to Petition for Writ of Habeas Corpus, the Report and

Recommendation filed by United States Magistrate Judge Marilyn Heffley (Document No.

128), and the petitioner’s objections to the Report and Recommendation, and after a

thorough and independent review of the record, it is ORDERED that:

      1.     The petitioner’s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DISMISSED; and,

      4.     There is no probable cause to issue a certificate of appealability.




                                                /s/ TIMOTHY J. SAVAGE J.
